DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner notes the 35 U.S.C. 112(a) and 112(b) rejections set forth previously are withdrawn in view of the amendments, however, new 112(b) rejections are necessitated by amendment.
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will address any remarks which remain relevant to the current rejection.
Applicant's arguments filed 03/23/2022 with respect to Bharat have been fully considered but they are not persuasive. 
For example, applicant argues “Bharat’s system does not include an “ultrasound probe tracker configured to track position and orientation of the ultrasound probe” (REMARKS pg. 12). Examiner notes that Bharat teaches the TRUS (i.e. ultrasound probe) may be mounted on an encoder (i.e. imaging plane position providing unit 75 to track the position of the imaging plane. Examiner notes the encoder would use the location of the ultrasound probe to determine such an imaging plane, however, it is not fully clear if the encoder tracks the position and orientation of the ultrasound probe, therefore a secondary reference Xu (See below) is relied upon to teach such an ultrasound probe tracker. 
Applicant further argues “Bharat does not disclose that a 3D reference space is defined with respect to Bharat’s imaging plane position providing unit” (REMARKS pg. 13). Examiner respectfully disagrees in that Bharat explicitly discloses the TRUS probe (40) may be mounted on an encoder (i.e. imaging plane position providing unit) to access the third dimension (pg. 17 lines 13-25). Examiner notes that in accessing the third dimension a 3D reference space is defined with respect to the imaging plane position providing unit (encoder) such that the three-dimensional positions of the ultrasound sensors are detected pg. 19 lines 9-13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a tracked rotational position”. It is unclear if this is the position and/or orientation recited previously or a different position. For example, it is unclear if the limitation is attempting to further limit the tracked position or orientation recited previously to be a tracked rotational position or if the limitation is referring to a different position. For examination purposes, it has been interpreted to mean any tracked rotational position, however, clarification is required.
Claims 1 and 11 recite the limitation “a 2D ultrasound sweep” it is unclear if this is one of the plurality of 2D ultrasound sweeps previously recited or a different 2D ultrasound sweep. For examination purposes, it has been interpreted to mean any 2D ultrasound sweep, however, clarification is required. 
Claim 2 recites the limitation “a plane having a plane angle” it is unclear if this is the selected plane angle and the selected 2D plane corresponding to the selected plane angle or if this is a different plane and plane angle. For examination purposes, it has been interpreted to mean any plane and any plane angle, however, clarification is required.  
Claim 6 recites the limitation “the 2D ultrasound sweep” in two instances. It is unclear if this is the 2D ultrasound sweep recited for each ultrasound sensor of the one or more ultrasound sensors or if this is a different 2D ultrasound sweep. For examination purposes, it has been interpreted to mean any 2D ultrasound sweep, however, clarification is required. 
Claim 11 recites the limitation “to track position and orientation” it is unclear if these are the tracked rotational position recited previously or if they are different. For examination purposes, it has been interpreted to mean any position and/or orientation, however, clarification is required. 


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (WO 2015039995), hereinafter Bharat in view of Barbagli et al. (US 20080119727 A1), hereinafter Barbagli and Xu et al. (US 20170020558 A1), hereinafter Xu.
Bharat teaches a tracking system comprising:
An interventional instrument (at least fig. 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) having one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) 
an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) configured to acquire a two-dimensional (2D) ultrasound image (pg. 16 lines 12-30 which disclose the TRUS probe is a two-dimensional TRUS probe configured to generate a two-dimensional image); 
An ultrasound probe tracker (at least fig. 9 (75) and corresponding disclosure in at least pg. 17 lines 13-25) configured to track a location of the ultrasound probe (pg. 17 lines 13-25 which discloses the TRUS may be mounted on an encoder to access the third dimension and the imaging plane position providing unit 75 may be an encoder and further discloses when the imaging plane is rotated the imaging plane position providing unit is adapted to determine the respective actual position of the imaging plane. Examiner notes that because the imaging plane position providing unit is attached to the TRUS to track the actual position of the imaging plane a person having ordinary skill in the art would have recognized tracking the location of the ultrasound probe in order to provide such a position of the imaging plane additionally positioning of the imaging plane is a direct result of the location of probe),
Wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (75) (pg. 17 lines 13-25 which discloses accessing the third dimension and pg. 19 lines 9-25 which disclose accessing the third dimension in order to detect the three-dimensional positions of the ultrasound sensors); and
an electronic processor (at least fig. 1 (7) and corresponding disclosure in at least pg. 12 lines 26-35) programmed to operate the ultrasound imaging device to perform tracking of an interventional instrument (153), the electronic processor (7) configured to:
	operate the ultrasound imaging device (1) to display a 2D ultrasound image of a visualization plane (pg. 6 lines 14-17 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane). Pg. 7 lines 19-27 which disclose displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it)
	operate the ultrasound imaging device (1) to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps over a range of plane angles encompassing the visualization plane(pg. 6 lines 12-30 which disclose sending ultrasound radiation into different regions by modifying the position of the imaging plane and moving the imaging plane (e.g. by translating and/or rotating the two-dimensional ultrasound imaging device). Pg. 28 lines 3-10 which discloses a sweep of the field of view (i.e. plane). Examiner notes for each field of view (i.e. plane) a sweep would necessarily be performed, thus a plurality of sweeps over a range of plane angles encompassing the visualization plane are performed)
	receive, from the ultrasound probe tracker, a tracked position of an imaging plane corresponding to each of the plane angles (pg. 17 which discloses the imaging plane position providing unit is adapted to determine the actual position of the imaging plane)
	for each ultrasound sensor (4) of the one or more ultrasound sensors (4):
	detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at a plane angle of the range of plane angles (pg. 17 lines 1-12 which disclose the imaging plane passes the ultrasound sensor an ultrasound signal 51 may be generated and if the imaging plane passes the ultrasound sensor which is subsequent to the left sensor the ultrasound signal 52 may be generated. Examiner thus notes a signal is detected in order to generate such an ultrasound signal. Examiner notes such a signal would be generated/detected in response to a 2D ultrasound sweep at a corresponding plane angle of the plane angles) 
	for each plane angle of the range of plane angles select a plane angle for which the detected signal emitted by the ultrasound sensor has been generated (pg. 17 lines 1-12 which discloses the position of the imaging plane 6 at the point in time at which the signals are generated is determined. Examiner notes that in determining the position of the imaging plane the plane angle associated with the imaging plane is thus selected)
	identify a location of the ultrasound sensor in a selected 2D plane corresponding to the selected plane angle (pg. 17 lines 1-12 which disclose the position of the respective ultrasound sensor within the imaging plane at this point in time (i.e. a selected imaging plane corresponding to the selected plane angle) is determined (i.e. identified)) 
	transform the location of the ultrasound sensor in the selected 2D plane to the 3D reference space using a 2D-to-3D transform that is a function of the selected plane angle and the tracked position of the ultrasound probe (1) from the ultrasound probe tracker (75) (pg. 17 lines 1-12 which disclose providing information based on the position (i.e. selected plane angle) of the imaging plane (and thus the tracked position of the ultrasound probe from the ultrasound probe tracker 75) which allows the position determining unit to determine the position of the respective ultrasound sensor in three-dimensional space (i.e. the 3D reference space). Examiner notes because the location fo the ultrasound sensor in the 3D reference space is determined using the position (i.e. plane angle) of the imaging plane and thus the tracked position of the ultrasound probe, the transformation is thus a function of at least these two elements in its broadest reasonable interpretation)
and 
Determine spatial information for the interventional instrument, including at least one of tip location and orientation of the interventional instrument, based on the transformed locations of the one or more ultrasound sensors in the 3D reference space (pg. 17 lines 1-12 which discloses the resulting three-dimensional positions (i.e. transformed locations) of the ultrasound sensors are used to determine the three-dimensional pose and shape of the catheter. Examiner notes that at least one sensor is located at the tip of the interventional instrument 153 in figs. 6 and 8. Thus tip location is also determined based on the identified locations of the one or more ultrasound sensors);

It is not clear if for each ultrasound sensor of the one or more ultrasound sensors: for each plane angle of the range of plane angles, the electronic processor is configured to detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at the plane angle, and analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal by the ultrasound sensor has a highest signal strength. 
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches a tracking device comprising: 
An interventional instrument (at least fig. 5D (404) and corresponding disclosure in at least [0052]) having one or more ultrasound sensors (at least fig. 5D (504) and corresponding disclosure in at least [0052]. Examiner notes the transponders are ultrasound sensors as they are configured to transmit and received ultrasound signals according to [0052]) ; 
An ultrasound imaging device (at least fig. 5D (402) and corresponding disclosure in at least [0052]) including an ultrasound probe (Examiner notes the ultrasound imaging device includes an ultrasound probe (i.e. 402) since the catheter 402 includes ultrasound transducer 502 according to [0052]) configured to acquire a two-dimensional (2D) ultrasound image ([0043] which discloses the catheter assembly 402 includes transducers capable of producing two dimensional intracardiac echocardiograms); and 
An electronic processor (at least fig. 3 (6) and at least fig. 5E (6A and 6B) and corresponding disclosure in at least [0052]-[0055]) configured to:
Operate the ultrasound imaging device to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) over a range of plane angles encompassing the visualization plane (at least fig. 5D (520-1-520-6) and corresponding disclosure) 

For at least one ultrasound sensor of the one or more ultrasound sensors (504)
for each plane angle of the range of plane angles, detect a signal emitted by the ultrasound sensor (504) in response to a 2D ultrasound sweep at the plane angle (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from (i.e. emitted by) the transponder [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph)
analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal emitted by the ultrasound sensor has a highest signal strength  (at least fig. 5F (5002) and corresponding disclosure in at least [0054] or fig. 6 (1104) and corresponding disclosure in at least [0058]) based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission (which would include a plane angle) that cause one or more signal spikes as ultrasonic signals are received by one or more transponders)

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane angle as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location determination.
Furthermore, it would have been obvious to have applied the programming for selecting a plane of Barbagli for each of the ultrasound sensor of the one or more ultrasound sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

	It appears that the ultrasound probe tracker is configured to track position and orientation of the ultrasound probe in determining the actual position of the imaging plane as described in pg. 17, however, this is not explicitly disclosed. Bharat fails to explicitly teach wherein the electronic processor is configured to receive, from the ultrasound probe tracker, a tracked rotational position of the ultrasound probe corresponding to each of the plane angles.
	Nonetheless, Xu, in a similar field of endeavor involving TRUS probes, teaches an ultrasound probe tracker (at least fig. 1B (100) and corresponding disclosure in at least [0039]) configured to track position and orientation of an ultrasound probe (at least fig. 1B (10) and corresponding disclosure in at least [0026]) ([0008] which discloses the position device includes various encoders that output a 3D position and orientation of the attached probe holder and supported imaging device (e.g. ultrasound probe 10)
	Wherein an electronic processor is configured to received, from the ultrasound probe tracker (100) a tracked rotational position ([0028] which discloses location outputs from the positioning device 100 may be supplied to a computer and [0029] which discloses location and orientation of the probe in reference to an x,y,z coordinate system. Examiner notes that such a coordinate system would comprise information about a rotational position of the probe) of the ultrasound probe (10) corresponding to a plane ([0026] which discloses the probe may acquire a plurality of individual images while being rotated over the area of interest)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include the ultrasound probe tracker as taught by Xu in order to allow an image plane to be identified in a 3D space accordingly (Xu [0034]). 
	It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include receiving a tracked rotational position of the ultrasound probe corresponding to each of the plurality of angles as taught by Xu in order to allow the perform the calculations for determining the position of the imaging plane accordingly (Xu [0029]) 

Regarding claim 8,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) identifies the location of the ultrasound sensor in the selected plane based on analyzing the detected signal as a function of timing of beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 9,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor (7) is further programmed to identify the location of the ultrasound sensor as a time stamped sample (pg. 17 lines 1-12 which discloses a position of the ultrasound sensor at a point in time) and identifies a parameter of the selected plane as a time stamped sample (pg. 17 lines 1-12 which discloses a position of an imaging sensor (i.e. a parameter of the selected plane) at the same point in time), and the electronic processor (7) is further programmed to synchronize the time stamped sample of the location of the ultrasound sensor and the time stamped sample of the parameter of the selected plane by interpolation (pg. 19 lines 13-23 which discloses fitting a curve (i.e. interpolation)  to the determined positions of the sensors in the determined positions of the planes).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Downey et al. (US 20090093715 A1), hereinafter Downey.
Regarding claim 2,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat, as modified, further teaches rotating the ultrasound probe about an axis (pg. 6 lines 23-29 which discloses rotating the probe 40) to acquire the 2D ultrasound image at a plane having a plane angle (Examiner notes the image plane would necessarily be at a plane angle) 
Bharat, as modified, fails to explicitly teach wherein the ultrasound imaging device further includes a stepper device connected to rotate the ultrasound probe about an axis. 
Downey, in a similar field of endeavor involving instrument tracking using a TRUS probe, teaches a stepper device (at least fig. 4 (108) and corresponding disclosure) connected to rotate an ultrasound probe (at least fig. 4 (104) and corresponding disclosure) about an axis ([0084] which discloses rotating the transducer about an axis over 100 degrees and capturing images at one degree intervals).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a stepper device as taught by Downey in order to enhance the rotation control of the probe. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 3,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound probe (Abstract which discloses a TRUS probe (40))

Regarding claim 4,
Bharat, as modified, teaches the elements of claim 2 as previously stated. Bharat further teaches further comprising: a guidance grid (at least figs. 2 or fig. 4 (19) and corresponding disclosure) configured to be position abutting against a perineum (at least fig. 4) to guide the interventional instrument through an entry point (at least fig. 2 (29) and corresponding disclosure)
wherein the electronic processor (7) is further programmed to determine the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location in the 3D reference space of the entry point (29) of the guidance grid (19) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through the entry point any information determined about the interventional instrument is necessarily based on a location of the entry point of the guidance grid).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Shen et al. (US 20080186378 A1), hereinafter Shen and Deno et al. (US 20120155723 A1), hereinafter Deno or Reynolds (US 20160180528 A1).
Regarding claim 5,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches further comprising:
An ultrasound probe tracker (at least figs. 8 or 9 (75) and corresponding disclosure. pg. 17 lines 16-19 which discloses an imaging plane position providing unit (75) or position encoder (i.e. ultrasound probe tracker)) configured to track the location, in the 3D reference space, of the ultrasound probe (pg. 17 lines 16-19 which discloses the encoder is used to access the third dimension (i.e. the 3D reference space) and is adapted to determine the respective actual position of the imaging plane. Examiner notes the position of the imaging plane is a direct result of the position of the probe)
Bharat further teaches wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified by a combination of the location of the ultrasound sensor in the selected plane (p(x,y)) and the 2D-to-3D transform form the selected plane to the 3D reference space which is a function of the tracked rotational position of the ultrasound probe from the ultrasound probe tracker and the selected plane angle (pg. 19 lines 13-16 which discloses the sensors location within the two dimensional image is combined with the position of the imaging plane (i.e. the selected plane including the tracked rotation position in the modified system) in order to reveal the respective three-dimensional position of the respective ultrasound sensor).
	Bharat, as modified by Shen, fails to explicitly teach wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified as P(x,y,z) = Tprobe,Θ x p(x,y).
Deno, in a similar field of endeavor involving position tracking using an imaging catheter, teaches registering images from one coordinate system to another by translating and scaling positional coordinates of one image in the one coordinate system and a position sensor into another coordinate system. 
Alternatively, Reynolds, in a similar field of endeavor involving ultrasound imaging, teaches registering one dataset to another data set using scaling ([0009] which discloses an affine registration comprises registration in which the coordinates of one dataset are subject to rotation, translation, scaling and/or shearing in order to register the dataset to another dataset).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a registration from one coordinate set to another including a scaling as taught by Deno or Reynolds in order to determine the position of the sensor in a 3D coordinate system accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
Examiner notes the scaling from one coordinate system to another is interpreted as a multiplication between the two coordinate systems. Thus the modified system would necessarily identify the location of the sensor in the 3D reference space as P(x,y,z) = Tprobe,Θ (the coordinate system of the 3D reference space) x p(x,y) (a data point in the coordinate system of the selected plane)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli as applied to claim 1 above as evidenced by NPL Sensor-Works (“How do Piezoelectric Sensors Work?”)
Regarding claim 6,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the one or more ultrasound sensors (4) disposed on the interventional instrument are piezoelectric sensors (pg. 28 lines 24-26 which disclose the ultrasound sensors comprise piezoelectric materials) 
And the tracking system further comprises an electric signal detector (at least fig. 1 (44) and corresponding disclosure) configured to detect an electric signal (pg. 13 lines 9-31 or pg. 15 lines 18-29 which discloses the electric signal detector (44) is used to determine the position of the ultrasound sensor based on the generated ultrasound signal. Examiner notes the ultrasound signal is necessarily an electric signal due to inherent properties of piezoelectric materials as evidenced by Sensor-works which discloses piezoelectric materials convert electromechanical energy to electrical charge) emitted by each of the one or more sensors in response to the 2D ultrasound sweep;
Wherein the electronic processor (7) is further programmed to detect the electric signal emitted by each of the one or more sensors in response to the 2D ultrasound sweep (examiner notes the electric signal detector (44) is a part of the electronic processor (7) as shown in fig. 1 and the electric signal sent to the electric signal detector would be in response to the 2D ultrasound sweep).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Boctor et al. (US 20140024928 A1), hereinafter Boctor
Regarding claim 7,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat fails to explicitly teach wherein the ultrasound sensors disposed with the interventional instrument are ultrasound-reflective sensors that re-radiate received ultrasound pulses and the electronic processor performs the detecting using the ultrasound probe to detect the re-radiated ultrasound pulse emitted by each piezoelectric sensor in response to the 2D ultrasound sweep.
Barbagli further teaches wherein the ultrasound sensors disposed with the interventional instrument are transponders, however, it is unclear if the ultrasound sensors are ultrasound-reflective sensors that re-radiate received ultrasound pulses.
Boctor, in a similar field of endeavor involving ultrasonic tracking of interventional instruments teaches an interventional instrument that has one or more ultrasound sensors (at least fig. 11 (1106) and corresponding disclosure) disposed with the interventional instrument (at least fig. 11 (1104) and corresponding disclosure). Boctor further teaches wherein the ultrasound sensors (1106) disposed with the interventional instrument (1104) are ultrasound-reflective sensors that re-radiated received ultrasound pulses ([0009] which discloses the active reflector element receives ultrasound pulses and transmits an ultrasound pulse back (i.e. reradiates) to the ultrasound transducer. [0055] which discloses the element effectively “reflects” the imaging pulses from the imaging probe) and an electronic processor (at least fig. 11 (1108) and corresponding disclosure) is programmed to detect the re-radiated ultrasound pulse emitted by each of the one or more sensors in response to a 2D ultrasound sweep ([0051] which discloses a processor 1108 for analyzing the ultrasound pulses to form an image of the region of interest and the active reflector location. Examiner notes the processor would necessarily detect the re-radiated ultrasound pulse in order to analyze the pulse for forming an image of the active reflector location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include an ultrasound sensor as taught by Boctor in order to provide an ultrasound image containing the ultrasound sensor and the region of interest. Such a modification amounts to merely a simple substitution of one known ultrasound sensor for another rendering the claim obvious (MPEP 2143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Barbagli as applied to claim 1 above and further in view of Gronningsaeter et al. (6019724), hereinafter Gronningsaeter.
Regarding claim 10,
Bharat, as modified, teaches the elements of claim 1 as previously stated. Bharat further teaches wherein the electronic processor is further programmed to include displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 21-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter).
While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image of the visualization plane.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Barbagli, Xu, and Gronningsaeter 
Regarding claim 11,
Bharat teaches a tracking method for tracking an interventional instrument (at least fig 6 (153) and corresponding disclosure in at least pg. 16 lines 12-16) that has one or more ultrasound sensors (at least fig. 6 (4) and corresponding disclosure in at least pg. 16 lines 12-16) disposed with the interventional instrument (153), the tracking method comprising:
Operating an ultrasound imaging device (at least fig. 1 (1) and corresponding disclosure in at least pg. 11 lines 30-35) including an ultrasound probe (at least fig. 4 (40) and corresponding disclosure in at least pg. 12 lines 26-35) to display a two-dimensional (2D) ultrasound image of a visualization plane (pg. 6 lines 13-23 which discloses generating a two-dimensional image of an imaging plane (i.e. visualization plane and Pg. 7 lines 19-20 which discloses displaying a position on the generated ultrasound image. Examiner notes this generated image is necessarily displayed in order to display other aspects on it) and, 
operating the ultrasound imaging device (1) to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps over a range of plane angles encompassing the visualization plane(pg. 6 lines 12-30 which disclose sending ultrasound radiation into different regions by modifying the position of the imaging plane and moving the imaging plane (e.g. by translating and/or rotating the two-dimensional ultrasound imaging device). Pg. 28 lines 3-10 which discloses a sweep of the field of view (i.e. plane). Examiner notes for each field of view (i.e. plane) a sweep would necessarily be performed, thus a plurality of sweeps over a range of plane angles encompassing the visualization plane are performed)
receiving a tracked position of the ultrasound probe from an ultrasound probe tracker (at least fig. 9 (75) and corresponding disclosure in at least pg. 17 lines 13-25) configured to track a location of the ultrasound probe (pg. 17 lines 13-25 which discloses the TRUS may be mounted on an encoder to access the third dimension and the imaging plane position providing unit 75 may be an encoder and further discloses when the imaging plane is rotated the imaging plane position providing unit is adapted to determine the respective actual position of the imaging plane. Examiner notes that because the imaging plane position providing unit is attached to the TRUS to track the actual position of the imaging plane a person having ordinary skill in the art would have recognized tracking the location of the ultrasound probe in order to provide such a position of the imaging plane),
Wherein a three-dimensional reference space is defined with respect to the ultrasound probe tracker (75) (pg. 17 lines 13-25 which discloses accessing the third dimension and pg. 19 lines 9-25 which disclose accessing the third dimension in order to detect the three-dimensional positions of the ultrasound sensors)
for each ultrasound sensor (4) of the one or more ultrasound sensors (4):
	detecting a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at a plane angle of the range of plane angles (pg. 17 lines 1-12 which disclose the imaging plane passes the ultrasound sensor an ultrasound signal 51 may be generated and if the imaging plane passes the ultrasound sensor which is subsequent to the left sensor the ultrasound signal 52 may be generated. Examiner thus notes a signal is detected in order to generate such an ultrasound signal. Examiner notes such a signal would be generated/detected in response to a 2D ultrasound sweep at a corresponding plane angle of the plane angles) 
	for each plane angle of the range of plane angles select a plane angle for which the detected signal emitted by the ultrasound sensor has been generated (pg. 17 lines 1-12 which discloses the position of the imaging plane 6 at the point in time at which the signals are generated is determined. Examiner notes that in determining the position of the imaging plane the plane angle associated with the imaging plane is thus selected)
	identifying a location of the ultrasound sensor in a selected 2D plane corresponding to the selected plane angle (pg. 17 lines 1-12 which disclose the position of the respective ultrasound sensor within the imaging plane at this point in time (i.e. a selected imaging plane corresponding to the selected plane angle) is determined (i.e. identified)) 
	transforming the location of the ultrasound sensor in the selected 2D plane to the 3D reference space using a 2D-to-3D transform that is a function of the selected plane angle and the tracked position of the ultrasound probe (1) from the ultrasound probe tracker (75) (pg. 17 lines 1-12 which disclose providing information based on the position (i.e. selected plane angle) of the imaging plane (and thus the tracked position of the ultrasound probe from the ultrasound probe tracker 75) which allows the position determining unit to determine the position of the respective ultrasound sensor in three-dimensional space (i.e. the 3D reference space). Examiner notes because the location fo the ultrasound sensor in the 3D reference space is determined using the position (i.e. plane angle) of the imaging plane and thus the tracked position of the ultrasound probe, the transformation is thus a function of at least these two elements in its broadest reasonable interpretation)
and 
Determining spatial information for the interventional instrument, including at least one of tip location and orientation of the interventional instrument, based on the transformed locations of the one or more ultrasound sensors in the 3D reference space (pg. 17 lines 1-12 which discloses the resulting three-dimensional positions (i.e. transformed locations) of the ultrasound sensors are used to determine the three-dimensional pose and shape of the catheter. Examiner notes that at least one sensor is located at the tip of the interventional instrument 153 in figs. 6 and 8. Thus tip location is also determined based on the identified locations of the one or more ultrasound sensors);
displaying a visual indicator of the determined spatial information for the interventional instrument (pg. 21 lines 23-25 which discloses the display can show the determined three-dimensional poses and shapes of the brachytherapy catheter)
	
It is not clear if for each ultrasound sensor of the one or more ultrasound sensors: for each plane angle of the range of plane angles, the electronic processor is configured to detect a signal emitted by the ultrasound sensor in response to a 2D ultrasound sweep at the plane angle, and analyze the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal by the ultrasound sensor has a highest signal strength. 
Nonetheless, Barbagli, in of endeavor involving ultrasonic tracking of an interventional instrument, teaches 
Operate the ultrasound imaging device to rotate the ultrasound probe to perform a plurality of 2D ultrasound sweeps (at least fig. 5D (570-1-570-n) or fig. 5B (510-1-510-n) and corresponding disclosure in at least [0052]-[0053]) over a range of plane angles encompassing the visualization plane (at least fig. 5D (520-1-520-6) and corresponding disclosure) 

For at least one ultrasound sensor of the one or more ultrasound sensors (504) 
for each plane angle of the range of plane angles, detecting a signal emitted by the ultrasound sensor (504) in response to a 2D ultrasound sweep at the plane angle (at least fig. 5F or 5G and corresponding disclosure in at least [0054]-[0055]. [0055] which discloses a graph of all of the signals (i.e. signals of each line and plane) received from (i.e. emitted by) the transponder [0055] which discloses the transmitted signal activates the response signal from the transponder. Examiner notes because the signal from the transponder is activated by the transmitted signals it would be detected in response to each 2D ultrasound sweep in order to generate the graph)
analyzing the detected signal emitted by the ultrasound sensor for each plane angle to select a plane angle for which the detected signal emitted by the ultrasound sensor has a highest signal strength  (at least fig. 5F (5002) and corresponding disclosure in at least [0054] or fig. 6 (1104) and corresponding disclosure in at least [0058]) based on comparing the detected signal emitted by the ultrasound sensor in each of the 2D ultrasound planes ([0052] which discloses a peak signal may be generated (i.e. emitted) when the transponder is within the line and plane of an ultrasound transmission signal [0058] which discloses the signal spike may indicate that the robotic catheter is in the direct line and plane of sweep of the ICE catheter [0059] which discloses as the ICE catheter 402 is rotated the software may be programmed to identify (i.e. select) the particular line or plane of transmission (which would include a plane angle) that cause one or more signal spikes as ultrasonic signals are received by one or more transponders)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include selecting a plane angle as taught by Barbagli, in order to ensure each of the sensors is in a direct path of transmission of the transducer when determining the location of the interventional instrument (Barbagli [0053]) and enhance the accuracy of location determination. Such a modification amounts to merely a combination of prior art elements according to known elements to yield predictable results rendering the claim obvious (MPEP 2143).
Furthermore, it would have been obvious to have selected a plane of Barbagli for each of the sensors of Bharat in order to enhance the location determination for each sensor accordingly. 

It appears that the ultrasound probe tracker is configured to track position and orientation of the ultrasound probe in determining the actual position of the imaging plane as described in pg. 17, however, this is not explicitly disclosed. Bharat fails to explicitly teach wherein the electronic processor is configured to receive, from the ultrasound probe tracker, a tracked rotational position of the ultrasound probe corresponding to each of the plane angles.
	Nonetheless, Xu, in a similar field of endeavor involving TRUS probes, teaches an ultrasound probe tracker (at least fig. 1B (100) and corresponding disclosure in at least [0039]) configured to track position and orientation of an ultrasound probe (at least fig. 1B (10) and corresponding disclosure in at least [0026]) ([0008] which discloses the position device includes various encoders that output a 3D position and orientation of the attached probe holder and supported imaging device (e.g. ultrasound probe 10)
	receiving a tracked rotational position from an ultrasound probe tracker (at least fig. 1B (100) and corresponding disclosure in at least [0039]) configured to track position and orientation of the ultrasound probe ([0028] which discloses location outputs from the positioning device 100 may be supplied to a computer and [0029] which discloses location and orientation of the probe in reference to an x,y,z coordinate system. Examiner notes that such a coordinate system would comprise information about a rotational position of the probe)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include the ultrasound probe tracker as taught by Xu in order to allow an image plane to be identified in a 3D space accordingly (Xu [0034]). 
	It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include receiving a tracked rotational position of the ultrasound probe corresponding to each of the plurality of angles as taught by Xu in order to allow the perform the calculations for determining the position of the imaging plane accordingly (Xu [0029]) 

While Bharat teaches displaying the three dimensional poses and determining the poses with respect to the ultrasound image (pg. 26 lines 8-21 which discloses the poses and shapes have been determined with respect to the ultrasound image), it is unclear if the visual indicator is displayed on the 2D ultrasound image.
	Nonetheless, Gronningsaeter teaches displaying a visual indicator of a known localization of a tool (at least fig. 10 (10.5) and corresponding disclosure) onto a 2D image (at least fig. 10. Col. 8 which discloses a known localization of a tool is superimposed on the 2D images).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat to include displaying the visual indicator on the 2D image ultrasound image as taught by Gronningsaeter in order to visualize the spatial information with respect to the image accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).


Regarding claim 12,
Bharat teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound probe (40) is a transrectal ultrasound (TRUS) probe (Abstract which discloses a TRUS probe (40)). It is unclear if the visualization plane of Bharat is the sagittal plane of the TRUS probe. 
Barbagli further teaches wherein a visualization plane is a sagittal plane of the ultrasound probe (at least fig. 5B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include a sagittal plane as the visualization plane as taught by Barbagli in order to enhance the signal detection when rotating the TRUS probe around an axis. 

Regarding claim 13, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the spatial information (tip location, pose and shape) for the interventional instrument (153 and 12) further based on a location in the 3D reference space of a guidance grid (at least fig. 2 and 4 (19) and corresponding disclosure) through which the interventional instrument is guided (Examiner notes that because the interventional instrument is guided through guidance grid any information determined about the interventional instrument is necessarily based on a location in the 3D reference space at which the interventional instrument passes through the grid).

Regarding claim 15,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein locating the ultrasound sensor in the selected plane includes locating the ultrasound sensor in the selected plane based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe (pg. 28 lines 3-10 which discloses the amplitude and the knowledge of the beam firing sequence (i.e. timing of the beams fired) can provide the lateral and angular position of the respective ultrasound sensor).

Regarding claim 16, 
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches further comprising:
Generating a time stamped sample of the plane angle using the ultrasound probe tracker (75) (pg. 17 lines 1-12 which discloses the position of the imaging plane at a point in time with respective two separate ultrasound signals. Examiner notes the position of the imaging plane includes the plane angle)
Assigning time stamps to the location of the ultrasound sensors in the selected plane (pg. 17 lines 1-12 which discloses determining the position of the respective ultrasound sensor in the imaging planes at this point in time. Examiner notes they are necessarily assigned the time stamps for the respective points in time of the signals generated).
Synchronizing the time stamped locations of the ultrasound sensors in the respective selected planes and the time stamped samples of the plane angle by interpolation (pg. 19 lines 13-21 which discloses fitting a curve (i.e. interpolation) to the determined positions of the sensors in the determined positions of the planes).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, Xu, and Gronningsaeter as applied to claim 11 above and further in view of Kakee (US 20100137715 A1).
Regarding claim 14,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 lines 23-26 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage generated by the ultrasound sensor in response to the 2D ultrasound sweep (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage) 
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Xu as applied to claim 1 above and further in view of Kakee and Toleman (US 5469848 A1).

Regarding claim 21,
Bharat, as modified, teaches the elements of claim 11 as previously stated. Bharat further teaches wherein the ultrasound sensors (4) disposed with the interventional instrument (12 and 153) are piezoelectric sensors (pg. 28 lines 23-26 which discloses the ultrasound sensors may comprise piezoelectric materials)and the operation of detecting a signal emitted by each ultrasound sensor in response to the 2D ultrasound sweep appears to include detecting a sensor voltage generated by the ultrasound sensor in response to the 2D ultrasound sweep (Examiner notes the amplitude of the signal would appear to be a sensor voltage and thus detecting a signal includes detecting a sensor voltage) 
Nonetheless, Kakee in a similar field of endeavor involving ultrasound imaging teaches a piezoelectric element is used to output a voltage signal ([0023] which discloses a piezoelectric element converts a reflected wave into an electric (voltage) signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified they system of Bharat, as currently modified, to include detecting a sensor voltage such as that taught by Kakee in order to analyze the amplitude of the signal accordingly. 
Examiner notes in the modified system the detected signal emitted with the highest signal strength is the detected signal emitted with the highest voltage since the amplitude of the emitted signal would correspond to the voltage as taught by Kakee.
	Bharat, as modified, fails to explicitly reach the ultrasound imaging device includes a voltmeter that measures the voltage generated by the ultrasound sensor.
	Toleman, in a similar field of endeavor involving ultrasound imaging, teaches wherein an ultrasound imaging device includes a voltmeter (at least fig. 1 (15) and corresponding disclosure in at least col. 2 lines 63-67) which measures a voltage generated by an ultrasound sensor (Col. 2 lines 1-4 which discloses monitoring device (15) is a voltmeter. Examiner notes because the voltage is on the receiver side of the ultrasound sensor it would necessarily monitor voltages generated by the receiver)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified, to include a voltmeter as taught by Toleman in order to record the ultrasonic reflections having a greatest amplitude in voltage  (col. 3 lines 15-20).

	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat, Barbagli, and Xu applied to claim 1 above and further in view of Pelissier et al. (US 20100298705 A1), hereinafter Pelissier.

	Regarding claim 22,
Bharat, as modified teaches the elements of claim 1 as previously stated. Bharat, as modified, fails to explicitly teach wherein the ultrasound probe has at least one electromagnetic (EM) sensor disposed on the ultrasound probe and the ultrasound probe tracker has an EM field generator that detects the at least one EM sensor to track the ultrasound probe, wherein a 3D reference space is defined with respect to the EM field generator	
Pelissier, in a similar field of endeavor involving ultrasound imaging, teaches wherein an ultrasound probe (at least fig. 1 (12) and corresponding disclosure in at least [0123]) has at least one electromagnetic (EM) sensor (at least fig. 1 (15A-15C) and corresponding disclosure in at least [0128]) disposed on the ultrasound probe (12) (see at least fig. 1) and an ultrasound probe tracker (at least fig. 1 (17) and corresponding disclosure in at least [0129])  has an EM field generator ([0129] which discloses the position based unit generates a magnetic field that is sensed by the position markers) that detects the at least one EM sensor to track the ultrasound probe ([0128] which discloses if the locations of position markers 15A, 15B, and 15C are known, the position and orientation in space of probe 12 is uniquely determined), wherein a 3D reference space is defined with respect to the EM field generator ([0140] which discloses a location in a global coordinate system is a position relative to the EM field generator (17). Thus the global coordinate system (i.e. 3D reference space) is defined with respect to the EM field generator (17)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat to include an EM sensor and EM field generator in order to enhance the position and orientation determination of the probe accordingly. Such a modification would enhance the accuracy of determining the location of the imaging plane. 
	
Regarding claim 23,
	Bharat, as modified, teaches the elements of claim 22 as previously stated. Bharat further teaches wherein the location P(x,y,z) of the ultrasound sensor in the 3D reference space is identified using p(x,y) the location of the ultrasound sensor in the selected 2D plane (pg. 17 lines 1-12 which disclose the osition of the respective ultrasound sensor within the imaging plane) and the position of the selected plane (pg. 17 the position of the imaging plane allows the position determining unit to determine position of the respective ultrasound sensor in the three-dimensional space) . 
Bharat, as currently modified, fails to explicitly teach wherein a location of the ultrasound sensor in the 3D reference space is identified as p(x,y,z) =
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
  *
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
* p(x,y), where p(x,y) is the location of the point in a plane of an ultrasound and  
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
 comprise a 2D-3D transform; 
wherein
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 is a transformation from the plane to the at least one EM sensor disposed on the ultrasound probe and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
is a transformation from the at least one EM sensor disposed on the ultrasound probe to the EM field generator of the ultrasound probe tracker
	Nonetheless, Pelissier further teaches a location of a point in a 2D ultrasound image in the 3D reference space ([0145] which discloses after finding the transform matrix TM-I any poin on the ultrasound image can be transformed into the marker coordinate system and then into the clobal coordinate system) is identified as p(x,y,z) =
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
  *
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
* p(x,y) ([0144] and equation 1), where p(x,y) is the location of the point in a plane of an ultrasound image ([0144] which discloses (u,v) is the point in the ultrasound image. Therefore (u,v) (or [u,v,0] of equation 1) corresponds to p(x,y), and  
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
 comprise a 2D-3D transform; wherein
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 is a transformation from the plane to the at least one EM sensor (15A-15C) disposed on the ultrasound probe (12) ([0144] which discloses TM<-I is the transform from the image coordinate space (i.e. plane) to the marker coordinate space therefore TM<-I corresponds to
    PNG
    media_image1.png
    29
    41
    media_image1.png
    Greyscale
 ) and 
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
is a transformation from the at least one EM sensor (15A-15C) disposed on the ultrasound probe (12) to the EM field generator (17) ([0145] which discloses TW<-M  is the transform from the marker coordinate system to the global coordinate system (i.e. with respect to the EM field generator 17 in [0140]. Therefore TW<-M corresponds to
    PNG
    media_image2.png
    25
    32
    media_image2.png
    Greyscale
) of the ultrasound probe tracker that is a function of a plane angle ([0144] which discloses moving and/or rotating probe to acquire images of a point phantom. Thus the position of the plane would necessarily correspond to and thus be a function of a plane angle of rotation for the specific ultrasound image)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Bharat, as currently modified to include identifying a location fo a point in a 2D ultrasound image in 3D reference space as taught by Pelissier in order to further enhance the determination of the transformed location of the sensor in the 3D reference space. 
	
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793